 Case 4:19-cv-04164-LLP Document 19 Filed 07/22/20 Page 1 of 4 PageID #: 130




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


ANTHONY KEENAN SHARP,                                              4:19-CV-04164-LLP

                       Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S MOTION
        vs.                                          FOR RECONSIDERATION AND MOTION
                                                       FOR APPOINTMENT OF COUNSEL
LAWRENCE LONG, JUDGE AT SECOND
JUDICIAL CIRCUIT IN HIS INDIVIDUAL
CAPACITY; BONNIE COSTAIN, DEPUTY
STATE ATTORNEY IN HER INDIVIDUAL
CAPACITY; JENNIFER HYNEK, DEPUTY
STATE ATTORNEY; AND MICHAEL
HANSON, ATTORNEY IN HIS INDIVIDUAL
CAPACITY;

                       Defendants.


       Plaintiff, Anthony Keenan Sharp, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.

Doc. 1. This Court dismissed Sharp’s complaint as frivolous because his alleged violations

occurred in 2016 and barred by the statute of limitations. Doc. 12. Judgment was entered in favor

of the defendants and Sharp filed a motion for reconsideration. Docs. 13, 14. Sharp filed a notice

of appeal and a motion for appointment of counsel. Docs. 15, 18.

I. Motion for Reconsideration

       Sharp has not indicated what Federal Rule of Civil Procedure he is relying on. See Doc.

14. “The Eighth Circuit has traditionally instructed courts to consider such motions either under

Rule 59 or Rule 60(b).” Moberly v. Midcontinent Commc’n, No. 4:08-CV-04120-KES, 2010 WL

11681663, at *1 (D.S.D. Aug. 2, 2010). "Rule 59(e) motions serve the limited function of

correcting manifest errors of law or fact or to present newly discovered evidence." Innovative

Home Health Care, Inc. v. P.T-O.T Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir.
 Case 4:19-cv-04164-LLP Document 19 Filed 07/22/20 Page 2 of 4 PageID #: 131




1998) (internal punctuation and citations omitted). The Eighth Circuit has held that motions for

reconsideration "cannot in any case be employed as a vehicle to introduce new evidence that

could have been adduced[.]" Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir.

1988) internal quotations omitted). "Such motions cannot be used to introduce new evidence,

tender legal theories, or raise arguments which could have been offered or raised prior to entry of

judgment." United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006).

        In its screening Order, this Court held that because the alleged violations in Sharp’s

complaint all occurred during his state criminal jury trial which occurred on March 8-9, 2016,

that his § 1983 action, filed on September 23, 2019, was barred by the statute of limitations. Doc.

12 at 5. Now, in his motion for reconsideration, Sharp argues that although his jury trial and the

alleged violations occurred in 2016, he claims he not receive his transcripts from the jury trial for

another year. Doc. 14 at 2. Sharp alleges that he was not aware of the alleged violations until

sometime in 2017. Id. Sharp did not mention these alleged facts in his Complaint and further

claims in his motion for reconsideration that he has frozen shoulders and has difficultly writing

and typing. Id. at 3.

        Whether tolling applies to a § 1983 claim is determined by state law. Williams v. Pulaski

Cty. Detention Facility, 278 Fed. Appx. 695, 695 (8th Cir. 2008) ("[B]ecause federal courts

borrow state limitations periods for section 1983 actions, federal courts must also borrow state

tolling law."); Baker v. Chisom, 501 F.3d 920, 922 (8th Cir. 2007) (applying state tolling statute

to section 1983 claim). Under South Dakota law, "compliance with [the] statutes of limitations is

strictly required and doctrines of substantial compliance or equitable tolling are not invoked to

alleviate a claimant from a loss of his right to proceed with a claim." Dakota Truck Underwriters

v. S.D. Subsequent Injury Fund, 689 N.W.2d 196, 201 (S.D. 2004).
 Case 4:19-cv-04164-LLP Document 19 Filed 07/22/20 Page 3 of 4 PageID #: 132




       The doctrine of equitable tolling is recognized in South Dakota courts. "As a general rule,

equitable tolling is a remedy reserved for circumstances that are 'truly beyond the control of the

plaintiff." Id. (quoting Hill v. John Chezik Imports, 869 F.2d 1122, 1124 (8th Cir 1989)). Under

South Dakota law, "[f]or the doctrine of equitable tolling to apply, three things must be shown:

"(a) timely notice, (b) lack of prejudice to the defendant, and (c) reasonable and good-faith

conduct on the part of the plaintiff.” Id. at 202 (quoting Peterson v. Hohm, 607 N.W.2d 8, 16

(S.D. 2000)). Sharp argues he did not become aware of the alleged violations until 2017 because

this is when he received his jury trial transcripts, but he does not assert facts that would

reasonably fit into why equitable tolling under South Dakota law should apply to him. Because

equitable tolling is a remedy that is reserved for plaintiffs who miss the deadline because of

circumstances that are out of their control and because Sharp cannot use a 59(e) motion to

introduce new evidence or theories that he could have offered prior to judgment, he is not

entitled to relief under Rule 59(e).

       Next, Rule 60(b) authorizes a court to relieve a party from a final judgment under the

following circumstances:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with a reasonable diligence, could not have been discovered in
       time to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4)
       the judgment is void; (5) the judgment has been satisfied, released, or discharged;
       it is based on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6) any other reason that justifies relief.

       Fed. R. Civ. P. 60(b). Just like Rule 59(e) motions, Rule 60(b) motions cannot be used

“to ‘tender new legal theories’ ” or to reargue “ ‘on the merits.’ ” Arnold v. ADT Sec. Servs., Inc.,

627 F.3d 716, 721 (8th Cir. 2010) (quoting Hagerman, 839 F.2d at 414) (first quoted

material); Broadway v. Norris, 193 F.3d 987, 990 (8th Cir. 1999) (second quoted material). The
 Case 4:19-cv-04164-LLP Document 19 Filed 07/22/20 Page 4 of 4 PageID #: 133




only potentially applicable circumstance here is “any other reason that justifies relief.” Fed. R.

Civ. P. 60(b)(6). But to obtain relief under Rule 60(b)(6), a party must show that “exceptional

circumstances . . . denied the moving party a full and fair opportunity to litigate his claim and . . .

prevented the moving party from receiving adequate redress.” Harley v. Zoesch, 413 F.3d 866,

871 (8th Cir. 2005) (citation omitted). Because Sharp has not asserted facts that would entitle

him to relief under Rule 60(b), his motion for reconsideration, Doc. 14, is denied.

II. Motion for Appointment of Counsel

       Sharp filed a notice of appeal, Doc. 15, and now moves for appointment of counsel. Doc.

18. “This court, however, cannot appoint counsel to litigants before the Eighth Circuit Court of

Appeals unless the Court of Appeals requests or directs this court to rule on the matter.” Smith v.

United States Marshals, 2016 U.S. Dist. LEXIS 172573, at *3 (D.S.D. filed Dec. 12, 2016).

Thus, Sharp’s motion for appointment of counsel, Doc. 18, is denied.

       Accordingly, it is ORDERED:

       1.      That Sharp’s motion for reconsideration, Doc. 14, is denied.

       2.      That Sharp’s motion for appointment of counsel, Doc. 18, is denied.

       DATED July 22, 2020.
                                               BY THE COURT:

ATTEST:                                        __________________________________________
MATTHEW W. THELEN, CLERK                       Lawrence L. Piersol
                                               United States District Judge
_________________________
